Title: To James Madison from William Kirkpatrick, 6 April 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


6 April 1804, Málaga. Last wrote on 26 Mar. by the schooner Powderpoint, bound for Salem; transmits a duplicate of that letter. “Towards the beginning of last month, the Brig Dispatch of Edenton N. C. after landing her Cargo, was found on a Survey to be in a state not worth repairing, and in consequence of being condemned. The Master Elles Luther requested she might be sold at public Auction, for the benefit of the underwriters, or others Concerned, which was affected on the 13th in this Consular Office; As the Crew was thereupon discharged, I detained Three months advance Wages for such as were Citizens of the United States, out of the Proceeds, Two to be paid to each mariner, and the other to remain in my Possession, in conformity to Law.” Was unable to get the sailors berths on any U.S. vessels then in port, so, “no others being soon expected,” he placed them as passengers at ten dollars each on three ships bound for the U.S.
“The former Master, & Owner of the Dispatch, Silvanus Howett, being at the time in Cadiz, wrote on to Capt Luther, that He had acted very wrong in permitting the Three months advance Wages to be paid, alledging, that his Vessel ought to have been considered in the same light, as one stranded, when the Seamen were paid Wages only, provided a sufficiency was saved for that purpose, & none in advance.” Kirkpatrick refused to refund the money; asks JM’s advice for the future, as the law is not clear on this point. Transmits the Dispatch’s papers, consisting of the register, Mediterranean pass, and list of seamen, signed by Edenton collector Samuel Tredwell and deputy collector H. A. Donaldson. Encloses a copy of the account of his disbursements since 1 Apr. 1803. Sent the original to Pinckney as ordered. Also encloses an account of the advance wages received from Luther, which are presumably to be deducted from his disbursements. The enclosed return shows that imports from and exports to the U.S. from April 1803 to 31 Mar. 1804 “are Considerably less, than the preceding Year, owing in a great measure, to the disturbances with Morocco, and the fatal Epidemy, that during Four Months, kept all Business at a stand.”
